Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

DETAILED ACTION
Election/Restrictions
Applicant’s election without traverse of nanogold imaging agent, SEQ ID Nos: 1 and 3, myocardial infarction, and free of GNR’s conjugates in the reply filed on 1/24/2022 is acknowledged.
Claim 11 is withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 1/24/2022.

Status of the Claims
Claims 1-11 are pending in this application.
Claim 11 is withdrawn from consideration as being drawn to a non-elected species.
Claims 1-10 are presently under consideration as being drawn to the elected species.

Claim Objections
Claims 1 and 4-5 are objected to because of the following informalities: Claim 1 recites “…the composition including a heteromultivalent……the targeting moieties comprising a heteromultivalent……the targeting moieties comprising a first activated”.  Claim 4 recites “…peptide comprising a SEQ ID NO: 1”. The claim should be rewritten to recite “…peptide comprising consisting of SEQ ID NO: 3”. Appropriate correction is required.


Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a)  IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same,  and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-2, 6-8 and 10-11 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.  
Claims 4 and 9 have not been included in the rejection as they have been considered as depending upon claim 3 (see rejection under 35 U.S.C. 112(b) below).
            The originally filed disclosure teaches a method of delivering a therapeutic and/or imaging agent to activated platelets in a subject, the method comprising administering to the subject a composition, the composition including a heteromultivalent nanoparticle or microparticle comprising a therapeutic agent and/or imaging agent, the nanoparticle or microparticle having an outer surface and a plurality of targeting moieties conjugated to the surface of the nanoparticle or microparticle, the targeting moieties including a first activated platelet targeting moiety and a second activated platelet targeting moiety, wherein the composition is capable of binding activated platelets in the subject under a hemodynamic shear environment.
When referring to the “activated platelet targeting moiety”, the specification teaches that the term "targeting moiety" can refer to a molecule or molecules that are able to bind to and complex with a biomarker. The term can also refer to a functional group that serves to target or direct a therapeutic agent to a particular location, cell type, diseased tissue, or association. In general, a "targeting moiety" can be directed against a biomarker (para [0055]).
The specification does not provide any structural attributes associated with the “activated platelet targeting moiety”.
Without a correlation between structure and function, the claims do little more than define the claimed invention by function. That is not sufficient to satisfy the written description requirement. See Eli Lilly, 119 F.3d at 1568, 43 USPQ2d at 1406 (“A 
The specification fails to identify any relevant structural characteristics that can be attributed to the claimed function and activity. Thus, without identifying the proper structure necessary for function, the claims and the specification fail to provide written description for the broad genus. 
The MPEP states that a broad genus can be described by a showing of representative number of examples. The claims in the instant application are broad. 
Based on the teachings of the specification, the “activated platelet targeting moiety” can be a GPIIb- IIIa-targeting peptide and a P-selectin-targeting peptide. While the structural characteristics of “GPIIb- IIIa-targeting peptides” and “P-selectin-targeting peptides” are known in the art (Huang et al. (Biomaterials 29 (2008) 1676-1685, cited in the IDS) and Appeldoorn et al. (J Biol Chem. 2003 Mar 21;278(12):10201-7), respectively), the structural characteristics of “activated platelet targeting moieties” are not.
In the instant case, the specification fails to provide a representative number of examples of activated platelet targeting moieties. 
The description requirement of the patent statute requires a description of an invention, not an indication of a result that one might achieve if one made that invention. See In re Wilder, 736 F.2d 1516, 1521, 222 USPQ 369, 372-73 (Fed. Cir. 1984) (affirming a rejection for lack of written description because the specification does “little more than outline goals appellants hope the claimed invention achieves and the .

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 4-5 and 9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The term “small” in claims 4-5 is a relative term which renders the claim indefinite. The term “small” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.
Claim 4 recites the limitations "the GPIIb-IIIa-binding peptide" and "the p-selectin binding peptide" in lines 1-2.  There is insufficient antecedent basis for these limitations in the claim. To advance prosecution, the claim has been interpreted as depending upon claim 3.
Claim 5 which depends from claim 4 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as this claim incorporates by dependency the indefiniteness of claim 4.
Claim 9 recites the limitation "the GPIIb-IIIa-binding peptide and p-selectin binding peptide" in lines 1-2.  There is insufficient antecedent basis for this limitation in the claim. To advance prosecution, the claim has been interpreted as depending upon claim 3. 
	

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

Claims 1-2 and 6-7 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Lavik et al. (WO 2010/008792).
With respect to claims 1 and 6, Lavik et al. teach a method of diminishing bleeding in a subject in need thereof, the method comprising administering to the subject a therapeutically effective amount of a synthetic platelet composition comprising a polyhydroxy acid polymer, wherein the polyhydroxy acid polymer is conjugated with at least one polyethylene glycol molecule, and wherein the polyethylene glycol molecule is conjugated with at least one RGD motif containing peptide (claim 8).
	Lavik et al. further teach that the synthetic platelets provide a nanostructure that binds with activated platelets (page 13, lines 2-4), and additionally teach that hydrogel/nanoparticle composite (i.e. the synthetic platelet) can act as a therapeutic agent delivery system (page 45, lines 22-23).

Lavik et al. additionally teach that the nanoparticles of the present invention are modified by conjugating them with a peptide having a motif other than, or in addition to, an RDG motif. By way of a non-limiting example, KQAGDV (SEQ ID NO: 5), which is present in the carboxy-terminus of the fibrinogen gamma-chain and which appears to mimic the RGD sequence binding to receptor GPlIb-IIIa, may be used. By way of another non-limiting example, KGD (SEQ ID NO: 6), which has also been shown to bind to GPlIb-IlIa, may be used (page 14, lines 14-23).
Lavik et al. further teach that one of skill in the art will understand that many peptides and polypeptides can be conjugated to the synthetic platelet of the invention, so long as the peptide or polypeptide is able to bind with activated platelets (page 14, lines 26-28).
	It would have been obvious, with reasonable expectation of success, to one of ordinary skill in the art at the time of the invention to use more than one RGD motif containing peptide (such as SEQ ID NOs: 5-6, which are able to bind with activated platelets) because Lavik et al. teach that the synthetic platelet composition comprises a polyhydroxy acid polymer conjugated with at least one polyethylene glycol molecule, which, in turn, is conjugated with at least one RGD motif containing peptide, and further because Lavik et al. teach that one of skill in the art will understand that many peptides and polypeptides can be conjugated to the synthetic platelet of the invention, so long as the peptide or polypeptide is able to bind with activated platelets.
capable of binding activated platelets in the subject under a hemodynamic shear environment”, the MPEP 2111.04 states that “Claim scope is not limited by claim language that suggests or makes optional but does not require steps to be performed, or by claim language that does not limit a claim to a particular structure”.  Accordingly, the language of claim 1 does not structurally limit the composition.
Furthermore,	one of ordinary skill in the art at the time of the invention would recognize that having more polypeptides attached to the nanoparticle (via interactions with both GPIlb and P-selectin) would strengthen the interaction with activated platelet, and thus, inherently, be able to remain attached to activated platelets at a thrombus site under a hemodynamic shear environment.

With respect to claim 2, Lavik et al. teach that nanoparticles, liposomes, resealed erythrocytes, and immunologically based systems may also be used to administer compounds according to the methods of the invention (page 19, lines16-18).
With respect to claim 7, the MPEP 2111.04 states that “Claim scope is not limited by claim language that suggests or makes optional but does not require steps to be performed, or by claim language that does not limit a claim to a particular structure”.  Accordingly, the language of claims 7 (i.e. wherein the first and second activated platelet targeting moieties can be spatially……..) does not structurally limit the nanoparticle comprising a plurality of targeting moieties.

Claims 1-2, 6-7 and 10 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Lavik et al. (WO 2010/008792) as applied to claims 1-2 and 6-7 above, and further in view of Huang et al. (Biomaterials 29 (2008) 1676-1685) and Braunwald et al. (Clin. Cardiol. (Suppl. 1) 31, 3, I-17–I-20 (2008)).
The teachings of Lavik et al. have been discussed above.
Lavik et al. further teach that activated platelets bind specifically to the synthetic platelets, to avoid nonspecific binding or induced platelet activation which could lead to adverse concomitant thrombotic events, including embolism, and stroke (page 35, lines 23-25), and additionally teach that hydrogel/nanoparticle composite (i.e. the synthetic platelet) can act as a therapeutic agent delivery system (page 45, lines 22-23).
Lavik et al. do not teach the therapeutic agent is a thrombolytic agent and the subject is afflicted with an occlusive vascular disease selected from the group consisting of stroke, myocardial infarction, peripheral arterial diseases and deep vein thrombosis.
Huang et al. teach that “[T]his approach of optimizing platelet targeting ability of ligand-modified liposomes can potentially lead to sensitive and selective delivery of therapeutic and diagnostic agents to a variety of cardiovascular diseases like atherosclerosis, thrombosis and restenosis where activated platelets play significant role in disease development, progression and outcome” (page 1684, right column).
Braunwald et al. teach that platelets play a central role in the atherosclerotic inflammatory response, thrombotic vascular occlusion, microembolization, vasoconstriction, and plaque progression. Persistent platelet activation poses a serious problem among patients with acute coronary syndromes (ACS) and those who have undergone percutaneous coronary intervention (PCI), placing them at risk for ischemic 
Braunwald et al. further teach that the thrombolysis in myocardial infarction (TIMI) 12 trials suggested that activation of platelets continues long after clinical stabilization post-ACS. In that trial, significantly elevated platelet activation was demonstrated even 28 days following stabilization after an ACS (page I-18, left column, lines 35-39).
It would have been obvious to one of ordinary skill in the art at the time of the invention to use the method of Lavik et al. to treat subject suffering from myocardial infarction because Huang et al. teach that optimizing platelet targeting ability of ligand-modified liposomes can potentially lead to sensitive and selective delivery of therapeutic agents to a variety of cardiovascular diseases where activated platelets play significant role in disease development, progression and outcome and further because Braunwald et al. teach that myocardial infarction is characterized by activated platelets and thrombolysis. One of ordinary skill in the art would have had reasonable expectation of success in treating a subject suffering from myocardial infarction by delivering a thrombolytic agent to activated platelets in said subject by using the activated platelet targeting liposomes of Lavik et al. 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 

Claims 1-10 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 13-22 of U.S. Patent No. 9107963. Although the claims at issue are not identical, they are not patentably distinct from each other because they both relate to a method of delivering a therapeutic and/or imaging agent to activated platelets in a subject, the method comprising administering to the subject the same composition.
With respect to claims 1 and 3, ‘963 claims a method of delivering a therapeutic and/or imaging agent to activated platelets in a subject, the method comprising administering to the subject a composition comprising a heteromultivalent nanoparticle having an outer surface and a plurality of targeting moieties conjugated to the surface of the nanoparticle, the targeting moieties comprising a GPIb-IIIa-binding peptide and a p-selectin binding peptide, and wherein the nanoparticle remains attached to activated platelets at a thrombus site under a hemodynamic shear environment (claim 13).
With respect to claim 2, ‘963 claims the nanoparticle comprising a liposome (claim 14).

With respect to claim 5, ‘963 claims the RGD small peptide having SEQ ID NO: 3 (claim 16).
With respect to claim 6, ‘963 claims the first and second activated platelet targeting moieties are conjugated to the nanoparticle surface with PEG linkers (claim 17).
With respect to claim 7, ‘963 claims the first and second activated platelet targeting moieties can be spatially or topographically arranged on the nanoparticle surface such that the first and second activated platelet targeting moieties do not spatially mask each other and the nanoparticle is able to bind to an activated platelet with exposed activated platelet receptors and enhance retention of the nanoparticle onto activated platelets under hemodynamic flow (claim 18).
With respect to claim 8, ‘963 claims the ratio of GPIIb IIIa-binding peptide to p-selectin binding peptide provided on the nanoparticle surface is about 80:20 to about 20:80 (claim 19).
With respect to claim 9, ‘963 claims the GPIIb-IIIa-binding peptide and p-selectin binding peptide provided on the nanoparticle surface have a total mol% of about 5 to about 20 with respect to total lipid content (claim 20).
With respect to claim 10, ‘963 claims the therapeutic agent is a thrombolytic agent and the subject is afflicted with a occlusive vascular disease selected from the .

Claims 1-10 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-10 of U.S. Patent No. 9833518. Although the claims at issue are not identical, they are not patentably distinct from each other because they both relate to a method of delivering a therapeutic and/or imaging agent to activated platelets in a subject, the method comprising administering to the subject the same composition.
With respect to claims 1 and 3, ‘518 claims a method of delivering a therapeutic and/or imaging agent to activated platelets in a subject, the method comprising administering to the subject a composition, the composition comprising a heteromultivalent nanoparticle or microparticle construct having an outer surface and a plurality of targeting moieties conjugated to the surface of the nanoparticle or microparticle construct, a first activated platelet targeting moiety comprising a GPIb-IIIa-binding peptide and a second activated platelet targeting moiety comprising a p-selectin binding peptide, wherein the nanoparticle or microparticle construct remains attached to activated platelets in the subject under a hemodynamic shear environment (claim 1).
With respect to claim 2, ‘518 claims the nanoparticle comprising a liposome (claim 2).
With respect to claim 4, ‘518 claims the GPIIb-IIIa-binding peptide comprising a RGD peptide and the p-selectin binding peptide comprising SEQ ID NO: 1 (claim 3).
With respect to claim 5, ‘518 claims the RGD peptide having SEQ ID NO: 3 (claim 4).

With respect to claim 7, ‘518 claims the targeting moieties are spatially or topographically arranged on the nanoparticle or microparticle construct surface such that the GPIIb IIIa-binding peptide and the p-selectin binding peptide do not spatially mask each other and the nanoparticle or microparticle construct is able to bind to an activated platelet with exposed activated platelet receptors and enhance retention of the nanoparticle or microparticle construct onto activated platelets under hemodynamic flow (claim 6).
With respect to claim 8, ‘518 claims the ratio of GPIIb IIIa-binding peptide to p-selectin binding peptide provided on the nanoparticle or microparticle surface is about 80:20 to about 20:80 (claim 7).
With respect to claim 9, ‘518 claims the GPIIb-IIIa-binding peptide and p-selectin binding peptide provided on the nanoparticle or microparticle surface have a total mol% of about 5 to about 20 with respect to total lipid content (claim 8).
With respect to claim 10, ‘518 claims the therapeutic agent is a thrombolytic agent and the subject is afflicted with a occlusive vascular disease selected from the group consisting of stroke, myocardial infarction, peripheral arterial diseases and deep vein thrombosis (claim 9).

Claims 1-10 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-12 of U.S. Patent No. 10716865. Although the claims at they both relate to a method of delivering a therapeutic and/or imaging agent to activated platelets in a subject, the method comprising administering to the subject the same composition.
With respect to claims 1 and 3, ‘865 a method of treating vascular disease in a subject, comprising: administering to the subject a therapeutically effective amount of a composition, the composition comprising a heteromultivalent nanoparticle or microparticle construct comprising a therapeutic agent and/or imaging agent, the nanoparticle or microparticle having an outer surface and a plurality of targeting moieties conjugated to the surface of the nanoparticle or microparticle, the first
activated platelet targeting moiety comprising a GPIIb-IIIa binding peptide and the second activated platelet targeting moiety comprising a p-selectin binding peptide, and wherein the nanoparticle or microparticle remains attached to activated platelets in the subject under a hemodynamic shear environment (claim 1).
With respect to claim 2, ‘865 claims the nanoparticle or microparticle construct comprising a liposome (claim 2).
With respect to claim 4, ‘865 claims the GPIIb-IIIa-binding peptide comprising a RGD peptide and the p-selectin binding peptide comprising SEQ ID NO: 1 (claim 3).
With respect to claim 5, ‘865 claims the RGD peptide having SEQ ID NO: 3 (claim 4).
With respect to claim 6, ‘865 claims the first and second activated platelet targeting moieties are conjugated to the nanoparticle or microparticle surface with PEG linkers (claim 5).

With respect to claim 8, ‘865 claims the ratio of GPIIb IIIa-binding peptide to p-selectin binding peptide provided on the nanoparticle or microparticle surface is about 80:20 to about 20:80 (claim 7).
With respect to claim 9, ‘865 claims the GPIIb-IIIa-binding peptide and p-selectin binding peptide provided on the nanoparticle or microparticle surface have a total mol% of about 5 to about 20 with respect to total lipid content (claim 8).
With respect to claim 10, ‘865 claims the therapeutic agent is a thrombolytic agent and the subject is afflicted with a occlusive vascular disease selected from the group consisting of stroke, myocardial infarction, peripheral arterial diseases and deep vein thrombosis (claim 9).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SERGIO COFFA whose telephone number is (571)270-3022. The examiner can normally be reached M-F: 6AM-4PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, LARRY D RIGGS can be reached on 571-270-3062. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/SERGIO COFFA Ph.D./
Primary Examiner
Art Unit 1658



/SERGIO COFFA/Primary Examiner, Art Unit 1658